Motion granted insofar as to permit the review to be heard on the original record, without printing the same, and upon typewritten or mimeographed petitioner’s points, on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points upon the Corporation Counsel, and files 6 typewritten or 19 mimeographed copies thereof, together with the original record with this court, on or before February 2, 1960, with notice of argument for the March 1960 Term of this court, said proceeding to be argued or submitted when reached. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.